PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Anderson, Albert, Virgil
Application No. 12/077,917
Filed: 24 Mar 2008
Patent No. 8,325,009
Issued: 4 Dec 2012

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition to accept an unintentionally delayed payment of the maintenance fee in an expired patent under 37 CFR 1.378(b), filed March 28, 2021.

The petition under 37 CFR 1.378(b) is GRANTED.

The above-identified patent issued December 4, 2012.  Accordingly, the four year maintenance fee could have been paid during the period from December 4, 2015 through June 4, 2016 without surcharge, or with a 6 month late payment surcharge during the period from June 5, 2016 through December 4, 2016.  No four year maintenance fee having been received, the patent expired on December 5, 2016.  The eight year maintenance fee was due on or before      December 4, 2020.

Patentee filed a petition to accept the unintentionally delayed payment of the maintenance fee on May 27, 2020, together with the four year maintenance fee ($1000) and the eight year maintenance fee ($1880).  However, the petition was dismissed in a decision mailed on           July 30, 2020.  The decision explained that the patent had been expired for longer than two years, and as such, requested that Patentee account for the delay in filing the petition.  The decision set a two month, extendable period for reply.  Therefore, the last day a reply could have been timely filed, with the maximum five month extension of time, was March 1, 2021.  

With a renewed petition filed March 23, 2021, Petitioner paid $2100 for the two petition fees (one for each maintenance fee) and provided an explanation for the delay in filing the initial petition.  However, the petition was dismissed in a decision mailed on April 16, 2021.  The decision pointed out that the renewed petition was not timely filed in response to the               July 30, 2020 decision.  As such, Petitioner was instructed to file a new petition and pay a new petition fee.  No further payment of the maintenance fees is necessary.

With a renewed petition filed July 12, 2021, Petitioner paid $1000 for the petition fee and provided a further explanation for the delay in filing the petition.  However, the petition was dismissed in a decision mailed on October 28, 2021. The decision pointed out that the petition fee is $1050, and as such, Petitioner must submit the $50 balance due on renewed petition

With the instant renewed petition filed March 28, 2022, Petitioner has paid $740 for a three month extension of time (necessary to make the instant renewed petition timely in response to the October 28, 2021 decision), $1050 for a petition fee (unnecessary), and the $50 balance requested. As petition has paid the $50 deficiency (made timely with the three month extension of time), the instant renewed petition is granted.

Petitioner argues that the last decision was in error. According to Petitioner, the July 12, 2021 petition included two money orders totaling $1050 (one in the amount of $1000, and the second in the amount of $50). In support thereof, Petitioner has included photo copies of the money orders, as well as a USPTO postcard receipt itemizing the two money orders. As a result, Petitioner requests that the $50 be refunded, as well as the $1050 petition fee submitted with the instant renewed petition. The Office can refund the $1050 petition fee submitted with the instant renewed petition, as it was not required to submit the petition fee again in full. However, the Office cannot refund the $50 petition fee, as Petitioner’s evidence is insufficient to show that the $50 money order was received by the Office and cashed. The copy of the USPTO post card receipt does not have a USPTO stamped receipt date. In addition, Petitioner has presented no evidence that the $50 money order was cashed by the Office.

The maintenance fee in this case is accepted and the above-identified patent is hereby reinstated as of the mail date of this decision. 

The petition fee of $1050 submitted with the instant petition will be refunded to Petitioner under separate cover. 

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions